UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-9035 POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Delaware 91-1313292 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 19245 10th Avenue NE, Poulsbo, WA 98370 Telephone: (360) 697-6626 (Address of principal executive offices including zip code) (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Partnership units outstanding at August 5, 2011: 4,388,094 Pope Resources Index to Form 10-Q Filing For the Quarter Ended June 30, 2011 Description Page Number Part I. Financial Information Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 Part II. Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Pope Resources, a Delaware Limited Partnership June 30, 2011 and December 31, 2010 (Thousands) ASSETS Current assets Partnership cash and cash equivalents ORM Timber Funds cash and cash equivalents Cash and cash equivalents Accounts receivable, net Building and land held for sale 3 Current portion of contracts receivable 19 Prepaid expenses and other Total current assets Properties and equipment, at cost Timber and roads, net of accumulated depletion of $66,017 and $60,044 Timberland Land held for development Buildings and equipment, net of accumulated depreciation of $5,997 and $7,739 Total properties and equipment, at cost Other assets Contracts receivable, net of current portion Other Total other assets Total assets LIABILITIES, PARTNERS' CAPITAL AND NONCONTROLLING INTEREST Current liabilities Accounts payable Accrued liabilities Current portion of environmental remediation Current portion of long-term debt 31 30 Deferred revenue Other current liabilities Total current liabilities Long-term liabilities Long-term debt, net of current portion Environmental remediation, net ofcurrent portion Other long-term liabilities Partners' capital and noncontrolling interests General partners' capital (units issued and outstanding 60 and 60) Limited partners' capital (units issued and outstanding 4,268 and 4,203) Noncontrolling interests Total partners' capital and noncontrolling interests Total liabilities, partners' capital, and noncontrolling interests See accompanying notes to condensed consolidated financial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Pope Resources, a Delaware Limited Partnership For the Three Months and Six Months Ended June 30, 2011 and 2010 (Thousands, except per unit data) Three Months Ended June 30, Six Months Ended June 30, Revenue Cost of timber and land sold ) Operating expenses ) General and administrative expenses ) Income from operations Other income (expense) Interest expense ) Debt extinguishment costs - ) - ) Capitalized interest 78 Interest income 10 27 22 61 Realized gain on investments - - - 11 Total other expense ) Income (loss) before income taxes ) ) Income tax expense ) - ) ) Net income (loss) ) ) Net (income) loss attributable to noncontrolling interests ORM Timber Funds ) Net income (loss) attributable to unitholders ) ) Allocable to general partners ) ) Allocable to limited partners ) Earnings per unit attributable to unitholders Basic ) ) Diluted ) ) Weighted average units outstanding Basic Diluted Distributions per unit See accompanying notes to condensed consolidated financial statements. 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Pope Resources, a Delaware Limited Partnership Six Months Ended June 30, 2011 and 2010 (Thousands) Net income (loss) ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Depletion Timber depletion on land sale - Capitalized development activities, net of reimbursements ) ) Equity-based compensation Depreciation and amortization Gain on investments - ) Deferred taxes 43 - Cost of land sold 89 67 Write-off of debt issuance costs - 32 Cash flows from changes in operating accounts Deferred revenue ) Accounts receivable, net ) ) Contracts receivable 81 Prepaid expenses and other current assets Accounts payable and accrued liabilities 6 Other current liabilities 51 47 Environmental remediation ) Other long-term liabilities ) ) Other, net (1
